Citation Nr: 1508678	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an increased rating, greater than 30 percent, for tension headaches.

4.  Entitlement to an increased (i.e., compensable) rating for a circadian rhythm sleep disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1991 to December 1991, and from July 2006 until November 2007.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision issued by the Department of Veterans Affairs (VA) San Juan Regional Office (RO) in San Juan, Puerto Rico.  The Veteran appealed from three determinations in this decision, and the matters are now before the Board.
 

FINDINGS OF FACT

1.  In an August 2008 decision, the RO denied service connection for a skin disorder.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the August 2008 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the presence of a current diagnosed skin disorder.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim. 

3.  A skin disorder, to include papular eruptive xanthomas, is not etiologically related to service.

4.  Throughout the entire rating period, tension headaches have been productive of headache episodes one to two times a month, which have not been "very frequent" or "completely prostrating."
	
5.  Throughout the entire rating period, circadian rhythm sleep disorder has been productive of a formal diagnosis, but without symptoms which interfere with occupational and social functioning or require continuous medication.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying service connection for a skin disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
      
2.  Evidence received since the August 2008 decision is new and material to reopen a claim of service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A skin disorder, to include papular eruptive xanthomas, was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

4.  The criteria for a rating in excess of 30 percent for tension headaches have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2014).

5.  The criteria for a compensable rating for circadian rhythm sleep disorder have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9499-9440 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Service Connection for a Skin Disorder

The Veteran is seeking to reopen a previously denied claim of service connection for a skin disorder, claimed as due to exposures during the Gulf War.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2008 decision, the RO denied a claim for service connection for a skin disorder based on a lack of evidence of any current and active disorder of the skin.  The Veteran did not appeal from that decision and it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2014).  In October 2010, the Veteran underwent a VA examination which revealed a current diagnosis of papular eruptive xanthomas.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for a skin disorder.  

Service Connection for a Skin Disorder

The Veteran is seeking service connection for a skin disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The skin disorder at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The evidence establishes the Veteran had service in Iraq and Kuwait during the Persian Gulf War.  Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Service treatment records from the Veteran's initial period of service in 1991 are unavailable for review.  See November 2010 Formal Finding of Unavailability.  However, the Veteran's has asserted that skin symptoms did not manifest until his second period of service, following deployment to the Persian Gulf.  On post-deployment health assessment in October 2007, the Veteran denied any current or past history of skin disease or rash, however in a separate October 2007 Initial Medical Review report, he endorsed a skin rash for which he was given calamine lotion which "helped somewhat."  Service treatment records are otherwise silent for any complaints or treatment referable to the skin.

Following separation from service on November 2007, the Veteran underwent a VA examination in February 2008 at which time he reported that while in Iraq in 2006 he developed a "rash" on this left arm which lasted for one week but resolved with the use of calamine lotion.  The Veteran indicated that the rash completely resolved prior to the end of active service, and on examination there was "no evidence of any active skin condition."

By way of an October 2010 VA examination report, the Veteran indicated that a "few months ago [in August 2010] he noticed pain when exerting pressure over the skin in the elbows bilaterally."  Symptoms had initially manifest as "yellowish granules," but there were an increasing number of lesions over following days.  A physical examination revealed multiple granular yellowish papules at the elbows bilaterally.  The examiner diagnosed papular eruptive xanthomas and opined that it was not likely related or caused by exposures to environmental hazards during service in Southwest Asia.  Rather "[t]his is a disease with a clear and specific etiology and diagnosis.  Upon record review, the Veteran has evidence of very high levels of cholesterol and triglycerides."  She concluded that the skin disorder was due to a combination of hyperlipidemia and genetic factors.

The Veteran is competent to report on symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's endorsements of rash-like symptoms are competent, as are his statements that an in-service occurrence of such symptoms resolved prior to the end of service.  Additionally, the Veteran's report that his current symptomatology had its onset in August 2010 - nearly three years after separation from service - is similarly competent and probative that symptoms began several years after discharge.

While the Veteran may genuinely believe that his only currently diagnosed skin disorder - papular eruptive xanthomas - is related to service, this is a complex medical determination well beyond his lay competence.  Accordingly, his assertions to that effect are of no probative value in substantiating his claim.  Of far greater probative value is the October 2010 VA examiner's opinion, which was based on a review of the claims file and consideration of the Veteran's lay history.  Adding to its probative weight is the fact that, in addition to explaining in-service factors not likely to be related to papular eruptive xanthomas, she went on to identify the likely underlying cause and provided a reasoned rationale for her conclusion.

Thus, the probative evidence of record reflects that the Veteran had a transient in-service rash which resolved and is unrelated to the post-service onset of papular eruptive xanthomas.  The claimed disorder is unrelated to service - to include exposures while service in Southwest Asia - and as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings, Generally

The Veteran is seeking higher ratings for his service-connected tension headaches and circadian rhythm sleep disorder.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned initial disability ratings for tension headaches and circadian rhythm sleep disorder in a decision of August 2008.  An appeal of the initial ratings is not before the Board; rather the Veteran seeks increased ratings.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In considering the ratings on appeal, the Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities where applicable.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  

Tension Headaches

In the January 2011 decision on appeal, the Veteran was granted a 30 percent evaluation, effective August 23, 2010, for tension headaches.  The Veteran's headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC or Code) 8100 (2014).  Diagnostic Code 8100 provides for a 30 percent rating on evidence of characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum schedular rating of 50 percent is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, p. 1080 (3rd Ed. 1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

After reviewing the entire claims file, the Board finds that the Veteran's tension headaches have not been more than 30 percent disabling for any period on appeal.  Specifically, tension headaches have not been very frequent or completely prostrating.

On VA examination in October 2010, during the period on appeal, the Veteran reported headaches one to two times a month, with "oppressive pain in the back of the head" associated with mild photophobia, but no nausea or vomiting.  He rated pain as seven out of ten in intensity, and reportedly had to lie down and rest during episodes.  While headaches were prostrating, the Veteran did not leave work due to symptoms, and he had lost only one week of work in the prior 12 months.  Otherwise headaches did have mild to moderate effects in all areas of daily living, but only during active episodes.

Headaches and their effects are capable of lay observation, and thus the Veteran's report to a VA examiner that he has headache episodes only one to two times a month is competent and probative of his level of symptomatology.  Layno, 6 Vet. App. 465.  While the Veteran has reported that he lies down to rest during episodes, the fact that he remains at work suggests that although rest helps to alleviate symptoms, they such symptoms are not so severe as to be "completely prostrating" or the Veteran would reasonably be expected to leave work entirely.  The Board also notes that the Veteran has described the level of pain associated with headache episodes as seven out of ten in intensity.  Headaches are thus reportedly quite painful, but fail to reach the level of "completely prostrating" as used in the applicable Code.  Irrespective of whether his headaches are completely prostrating, attacks have not been "very frequent," and thus a rating greater than 30 percent cannot be granted.

Accordingly, the Board concludes that the Veteran's tension headaches disability have been not more than 30 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Circadian Rhythm Sleep Disorder

In the August 2008 decision on appeal, the Veteran's noncompensable rating for circadian rhythm sleep disorder was confirmed and continued as effective November 30, 2007.  The Veteran's disability has been rated under 38 C.F.R. § 4.130, DCs 9499-9440.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The appellant's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 9499 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous Code was 38 C.F.R. § 4.130, DC 9440, for chronic adjustment disorder.

Chronic adjustment disorder - and by extension the Veteran's circadian rhythm sleep disorder -  is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 4940.  Under this General Rating Formula, a noncompensable evaluation is provided for a mental condition which has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, DC 9440.

A 10 percent rating is assigned for a showing of occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or if the veteran's symptoms are controlled by continuous medication.  Id.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that the Veteran's circadian rhythm sleep disorder has not been compensably disabling at any time during the period on appeal.  Specifically, circadian rhythm sleep disorder has been essentially unproductive of symptoms, to include occupational or social impairment.

On VA examination in November 2010, the Veteran reported going to sleep around 11pm, and falling asleep in 30 minutes.  He was easily awakened by noise, but also reported ease in falling back asleep.  The Veteran was unable to sleep during the day, and typically awoke at around 4am or 5am.  The Veteran essentially had no mental health symptoms, and the examiner opined that he did not "present any sleep disorder at present," with "no mental health diagnosis found."  The Veteran did not have total occupational or social impairment, reduced reliability and productivity, or occasional decrease in work efficiency, nor were symptoms transient such that they only affected occupational efficiency and abilities during periods of significant stress.  

As the foregoing VA examination shows, circadian rhythm sleep disorder has been largely unproductive of identifiable symptoms.  It is based on such evidence that the Board finds that a compensable rating is not warranted.  In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V).

Here, on VA examination in November 2010, the Veteran's GAF scores was 90, representing minimal or a complete absence of symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

Again, given the lack of symptomatology, the Board concludes that the Veteran's circadian rhythm sleep disorder has been noncompensably disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted for service-connected tension headaches and circadian rhythm sleep disorder.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected circadian rhythm sleep disorder above, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9440, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, however, the evidence adequately reflects that symptoms of a mental health disorder are absent.  Thus, there are no current symptoms which are not otherwise considered as part of the rating criteria, and referral for consideration of an extra-schedular evaluation is not warranted.

With regard to the Veteran's tension headaches, the Board finds that the schedular rating criteria used to rate the disability reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the headaches on the basis of frequency and degree of prostrating effect; thus, the demonstrated manifestations - namely headaches during which the Veteran rests, occurring one to two times a month - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding tension headaches that would render the schedular criteria inadequate.  

The Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria - and the Board notes that the Veteran is not presently service-connected for any disabilities other than tension headaches and circadian rhythm sleep disorder.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his service-connected disabilities, nor does the record otherwise raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in January 2011, prior to the initial adjudication of the claims on appeal.  To the extent that the Veteran has sought to reopen a previously denied claim, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  To the limited extent that additional documents were added to the claims file following issuance of the most recent statement of the case in November 2012, such documents have been reviewed and are unrelated to any of the Veteran's current appeals.

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  Such notice was provided in the letter sent to the Veteran in January 2011.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  According to a November 2010 notice, it has been determined that the Veteran's records from his period of active service in 1991 are unavailable.  The analysis above has been undertaken with this heightened duty in mind, however the unavailability of records does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in October and November 2010, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

To the extent that the Board is reopening the claim of service connection for a skin disorder, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist with regard to this application to reopen the previously denied claim.


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the appeal to reopen service connection for a skin disorder is granted.

Service connection for a skin disorder is denied.

A rating in excess of 30 percent for tension headaches is denied.

A higher (compensable) evaluation for circadian rhythm sleep disorder is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


